Citation Nr: 0218041	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  00-18 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for bilateral pes 
planus, presently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2000 RO decision in 
Hartford, Connecticut, which continued the veteran's 10 
percent service connection for bilateral pes planus.  The 
veteran filed a timely appeal.  In October 2001, the RO 
awarded the veteran a 30 percent rating for bilateral pes 
planus, effective December 1999. The case is now before 
the Board.   


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the 
appeal has been obtained.

2.  Bilateral pes planus is manifested by complaints of 
pain on manipulation and use of both feet, with swelling 
and pronation resulting in no more than severe impairment.  

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has 
been notified of evidence required to substantiate the 
claim.  The Board concludes that discussions as contained 
in the initial rating decision of August 2000, the October 
2001 rating decision, the September 2000 statement of the 
case, the June 2002 supplemental statement of the case and 
VA letters to the veteran have provided the veteran with 
sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments and testimony.  The rating 
decisions, statement of the case and supplemental 
statements of the case provided notice to the veteran of 
what was revealed by the evidence of record.  
Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured 
by the veteran is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

In December 1945, the RO granted the veteran entitlement 
to service connection for pes planus and assigned the 
disability a 10 percent rating.  The 10 percent rating has 
remained in effect until the instant appeal.  

In May 2000 the veteran filed for an increased rating for 
bilateral pes planus. 

VA outpatient progress notes dated December 1999 to 
October 2001 reflect treatment for a variety of conditions 
including flat foot.  The veteran complained of pain in 
his feet and the records show he wears orthotics.  In a 
podiatry note dated December 1999, the veteran complained 
of pain in the left midfoot along with numbness and 
tingling in his toes.  The veteran recalled stepping on a 
mound causing him to twist or sprain his left foot.  
Objective evaluation revealed bony prominences, 
bilaterally, in the dorsal midfoot, right greater than 
left.  There was pronation of the feet with weight 
bearing.  The diagnoses were posterior tibial tendonitis 
left, pronated feet and non-insulin dependent diabetes 
mellitus (NIDDM) with early stage peripheral neuropathy.  
A December 1999 X-ray study of the left foot, showed no 
evidence of fracture or arthritis in the left midfoot.  In 
April 2000, he was seen for left foot complaints.  
Findings were similar to those of December 1999.  In June 
2000, he was noted to be doing better with left foot pain 
and had been using orthotics for a month.  In October 
2000, it was noted that the veteran wears orthotics for 
posterior tibial tendinitis.  He was doing about the same 
as his last visit, but if he did a lot of walking, his 
feet began to bother him. The examiner noted that the 
veteran had chronic plantar asceitis.   In a podiatry note 
dated March 2001 the veteran related he is doing about the 
same as the last visit however if he did a lot of walking 
his feet began to bother him later in the day. In July 
2001, the veteran complained of pain in his right hallux.  
He had stubbed his toe and it remained painful and 
swollen.  An X-ray study of the right hallux showed a non 
intraarticular minimally displaced fracture of the distal 
phalanx right hallux.  In October 2001, the veteran 
complained of discomfort on the bottom of his foot along 
the medial arch and at metatarsal heads.  The pertinent 
diagnosis was metatarsalgia.  An X-ray study of the right 
foot showed the hallux fracture had resolved.        

During a June 2000 VA examination, the veteran complained 
of pain in his feet after walking any distance and sharp 
pain in both his heels.  He had intermittent tingling in 
his toes.  He had non-insulin-dependent diabetes mellitus 
(NIDDM).  On examination, the examiner noted that the 
right foot had slight valgus deviation.  On motion 
studies, the right foot dorsiflexed to 10 degrees, and 
plantar flexed to 30 degrees.  The left foot had a slight 
valgus deviation of 15 degrees, pronated.  There was a 
callus on the tip of his second toe and ecchymosis of his 
fifth toe and nail.  The left foot dorsiflexed to 10 
degrees, plantar flexed to 30 degrees.  Varus was to 15 
degrees, and valgus was to 30 degrees, bilaterally.  There 
was slight tenderness in both heels on palpitation, but 
the pain was not increased with increased range of motion.  
The pain comes on after walking a mile or more.  The 
veteran's gait was normal with slight valgus deviation and 
pronation.  The veteran was able to fully squat and no 
skin or vascular changes were noted.  He was able to 
stand, supinate, pronate, and rise on his toes and heels.  
The veteran has no hammertoes, high arch or claw foot and 
the weight bearing his Achilles tendon was normal 
position. 

A hearing was held at the RO in July 2001.  The veteran 
testified that he was employed part time in a greenhouse, 
working an equivalent of 3 days a week watering plants.  
This required a lot of walking.  He wore comfortable shoes  
with orthotic inserts.  He described intense pain on the 
bottom of his feet and some swelling.  He had some 
deformity of the feet.  

In a October 2001 Hearing Officer's Decision, the hearing 
officer granted an increased 30 percent rating for 
bilateral pes planus, effective December 2, 1999.   

A private orthopedic dated in January 2002, shows the 
veteran complained of longstanding problems with both his 
feet.  He related that he had obtained new orthotics but 
had minimal benefit from them.  He noted a two year 
history of bilateral foot and ankle numbness and tingling 
and explained to the examiner that he has persistent right 
greater than left mid foot discomfort from any weight-
bearing activities.  The physical examination showed that 
the veteran had bilateral pes planus with significant sag 
at the mid foot, right significantly greater than left.  
There was exquisite tenderness over the right first and 
second metatarsocuneiform joints with moderate swelling.  
There was more moderate tenderness and mild swelling over 
the left metatarsocuneiform joint, one and two.  Sensation 
was decreased to light touch, but it was intact to a 5.07 
level from mid-malleolar level distally.  The ankle and 
hindfoot ranges of motion were fairly well maintained and 
no painful callosities were noted.  An X-ray study of the 
feet showed significant arthritic changes at the Lisfranc 
joints, greatest over the first and second 
metatarsocuneiform joints, right greater than left.  The 
diagnosis was bilateral flat foot deformities with 
secondary arthritis in the mid foot.  He opined that the 
veteran had bilateral diabetic neuropathy, however, the 
veteran did have protective sensation.  In an April 2002 
statement, it was noted that the veteran's midfoot was 
tender and his overall flatfoot deformity was without 
change.  There was clawing of the lesser toes 2 through 4 
with some rigidity at the proximal interphalangeal joints, 
however, they are completely nontender.  The doctor 
instructed the veteran in increased use of his orthotics. 

Analysis

The veteran contends that his service-connected bilateral 
pes planus is more disabling than currently evaluated.

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A § 1155 (West 
1991); 38 C.F.R. Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.

The veteran's bilateral pes planus, is rated under 
conditions affecting the musculoskeletal system in VA's 
Schedule for Rating Disabilities, specifically under 
Diagnostic Code 5276 for acquired flat foot.  See 38 
C.F.R. § 4.71a.  This code provides that severe bilateral 
pes planus manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain 
on manipulation and use, indications of swelling on use, 
and characteristic callosities warrants a 30 percent 
rating.  Pronounced bilateral pes planus manifested by 
marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which 
is not improved by orthopedic shoes or appliances, 
warrants a 50 percent rating.  Id.

The medical records, dated from December 1999 to April 
2002, show that his service-connected bilateral pes planus 
has been appropriately rated 30 percent disabling.  The 
medical records do not show such severity as to warrant a 
higher rating (50 percent) under Diagnostic Code 5276, 
inasmuch as there is the absence of objective medical 
evidence showing pronounced pes planus with marked 
pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes 
or appliances. 

In addition to the Board's consideration of Diagnostic 
Code 5276, the only possibility for a higher disability 
evaluation would be under Diagnostic Code 5278, pertaining 
to claw foot (pes cavus).  See 38 C.F.R. § 4.71a; see also 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
Under this code, a noncompensable evaluation is warranted 
for a slight disability and a 10 percent evaluation is 
warranted when the great toe is dorsiflexed, some 
limitation of dorsiflexion at the ankle, definite 
tenderness under metatarsal heads, bilaterally or 
unilaterally.  

Findings at an April 2002 private orthopedic examination 
show that the veteran had no tenderness of his lesser toes 
2 through 4.  It is evident from this finding that a 
compensable rating under Code 5278 is not warranted.

The preponderance of the evidence is against the veteran's 
claim for entitlement to an initial rating greater than 30 
percent for bilateral pes planus.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also finds that the veteran's bilateral pes 
planus is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the pes planus disability has not 
necessitated frequent periods of hospitalization or 
resulted in marked interference with his employment.


ORDER

Entitlement to an initial rating greater than 30 percent 
for bilateral pes planus is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

